DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 9/9/21 has been accepted and entered.  Accordingly, Claims 1, 7, 13, and 19 have been amended.  
Claims 1-16, 18-22, and 24 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pages 9-12 of the Amendment filed 9/9/21, with respect to claims 1, 7, 13, and 19, in conjunction with amendments “wherein the first PDCCH, the second PDCCH, the first data channel, and ” (claims 1, 7, 13, and 19) has been fully considered and are persuasive.  Therefore, rejections of claims 1-16, 18-22, and 24 have been withdrawn. 

Allowable Subject Matter
Claims 1-16, 18-22, and 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “wherein the first PDCCH, the second PDCCH, the first data channel, and ” (claims 1, 7, 13, and 19) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Takeda et al. (U.S. Patent Application Publication No. 2019/0230695), which is directed to user terminal and radio communication method; and teaches that long TTI DL data is communicated in PDSCH; long TTI scheduling information is communicated in PDCCH; scheduling information for short TTI 
Freda et al. (U.S. Patent Application Publication No. 2013/0163543), which is directed to control signaling in LTE carrier aggregation; and teaches that a second PDCCH is transmitted in a frequency division multiplexing manner with the PDSCH of subframe; the second PDCCH is transmitted in the second period of time; 
Papasakellariou (U.S. Patent Application Publication No. 2017/0367046), which is directed to transmissions of physical downlink control channels in a communication system; and teaches that in slot n, a gNB transmits to a UE a PDCCH C1 that schedules a PDSCH transmission in slot n+1; PDCCH C2 in slot n+1 schedules data in slot n+2 (par [0251]; FIG. 22); 
Mochizuki et al. (U.S. Patent Application Publication No. 2018/0213530), which is directed to communication system; and teaches that PDCCH per slot is defined as an LR-EPDCCH (par [0336]); LR-EDPCCH is mapped to a physical resource region to which the conventional PDSCH is mapped (par [0337]); LR-EPDCCH #1 is a PDCCH of the LR-UE #1 in the same slot (par [0341]; FIG. 18); and
Li et al. (U.S. Patent Application Publication No. 2015/0256403), which is directed to information transmission method and device; and teaches that PDCCH is frequency multiplexed with PDSCH (FIG. 11). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the first PDCCH, the second PDCCH, the first data channel, and ” (claims 1, 7, 13, and 19) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA E SONG/Primary Examiner, Art Unit 2414